PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Smith et al.
Application No. 16/667,459
Filed: October 29, 2019
For: UPHOLSTERY SYSTEMS AND METHODS FOR FORMING A CURVED SURFACE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed February 21, 2020, to revive the above-identified 
application under the unintentional provisions of 37 CFR 1.137(a).


The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed January 06, 2020. The issue fee was timely paid on February 05, 2020.  Accordingly, the application became abandoned on February 06, 2020.  A Notice of Abandonment was mailed February 20, 2020. 
 
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D). 
 
The petition does not comply with requirement (1).  In this regard, petitioner has submitted an Application Data Sheet (ADS) with the petition that amends the applicant’s name.  While an application data sheet is part of the application for which it has been submitted (see 37 CFR  37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.  

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, entry of the corrected ADS, which will be treated as a renewed request under 37 CFR 1.48, is not permitted at this time.  If the changes in the ADS filed February 21, 2020, are desired, petitioner must submit a renewed petition to revive, a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), a Request for Continued Examination under 37 CFR 1.114, and the required fees.   

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 


Any questions concerning this matter may be directed to JoAnne Burke at (571) 272-4584.  





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions

cc:	Trevor K. Copeland
	Brinks Gilson & Lione
	455 Cityfront Plaza Dr., Ste. 3600
	NBC Tower
	Chicago, IL  60611


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)